This is a trial of the right of property. It was a question for the jury, under the evidence, whether or not the several mortgages and bills of sale offered in evidence, by the claimant, covered the property seized by the sheriff under the plaintiff's attachment.
The evidence shows that all of the lumber was manufactured in the state of Florida, where defendant's mill was located, and then moved for shipment, into Geneva county, Ala.; and there was evidence tending to show that some of the lumber had been in this state more than three months when the levy was made. Part of the plaintiff's claim accrued subsequent to the date of some of the mortgages under which appellant claimed title to the property. The only assignments of error insisted upon by the appellant relate to a portion of the oral charge of the court, and to charges requested by the appellant and refused.
No exception was reserved to the oral charge of the court and the first assignment of error presents nothing for review. Mobile Light  Ry. Co. v. Ellis, 209 Ala. 580, 96 So. 773.
Charge 6 refused to claimant was fully covered by charges 4 and 5 given at claimant's request.
Charges 7, 8, and 9, misplace the burden of proof. The burden was on the plaintiff to show that the property had been in Geneva county three months or more, and then it shifted to the claimant to show the recording of the mortgage within the time prescribed by the statute.
Charge 10 is unsound. If plaintiff's claim accrued subsequent to the claimant's mortgage then he is within the protection of the statute. Hill v. Rentz, 201 Ala. 527, 78 So. 581.
Charges 11, 12, 13, and 14 assert the bringing of mortgaged property into this state, where it is brought for shipment, only, is not within the statute that requires such mortgages to be recorded, although the property remains in this state more than three months. There is no such exception in the statute, and the proposition asserted is unsound.
We find no error in the record.
Affirmed.